t c memo united_states tax_court ronald craig fish petitioner v commissioner of internal revenue respondent docket no filed date ronald craig fish pro_se joseph e nagy for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for the issues for our decision are whether petitioner unless otherwise indicated all section references are to the internal continued is entitled to a deduction claimed on his individual federal_income_tax return for portfolio losses realized inside his individual_retirement_account ira during that year and whether petitioner is liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference petitioner is a semiretired patent attorney he resided in california at the time the petition was filed petitioner maintained a traditional_ira during and used it to buy and sell various securities including shares of two master limited_partnerships that were involved in the oil_and_gas pipeline and storage industry--atlas pipeline partners l p atlas and crosstex energy l p crosstex petitioner received a schedule_k-1 partner’s share of income deductions credits etc from atlas reporting a dollar_figure ordinary business loss for the schedule_k-1 indicated trad ira vftc as custodian and stated that the partner was an ira sep keogh petitioner reported this loss on the schedule e continued revenue code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure supplemental income and loss attached to his form_1040 u s individual_income_tax_return petitioner received a schedule_k-1 from crosstex reporting a dollar_figure ordinary business loss for and stating that the partner was an ira sep keogh petitioner also reported this loss on the schedule e attached to his form_1040 petitioner received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for a partial_distribution that he received from his ira the form 1099-r reported that dollar_figure had been distributed from the ira to petitioner in all of which was reported on line 15b taxable_amount of ira_distributions on petitioner’s form_1040 respondent mailed petitioner a notice_of_deficiency dated date respondent disallowed the deduction for the losses for atlas and crosstex that petitioner claimed on his form_1040 and imposed the sec_6662 accuracy-related_penalty petitioner timely filed a petition with this court challenging respondent’s disallowance of the claimed deduction for the atlas and crosstex losses petitioner agreed with all other adjustments in the notice_of_deficiency opinion i petitioner may not deduct ira portfolio losses the commissioner’s determination regarding a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 amounts held in traditional iras are not subject_to income_tax until they are distributed or deemed to have been distributed sec_408 sec_408 governs the tax treatment of distributions petitioner takes issue with respondent’s position that a taxpayer may recognize a loss from ira investments only when all amounts from all ira accounts have been distributed and the total distributions are less than any unrecovered bases in the accounts sec_72 sec_408 sec_7701 petitioner asserts that the law and regulations do not support respondent’s position petitioner argues in part that an ira has all of the attributes of a grantor_trust and is therefore a pass through entity which makes all items of income deduction and credit treated as belonging to him and reportable on his individual tax_return petitioner advances various tax policy arguments which he believes support this position for example he contends that restricting an ira holder’s ability to deduct a loss that occurs when an investment held by the ira is sold thwarts congressional intent to encourage individuals to save for retirement he also claims that requiring retirees to completely liquidate their iras in order to recognize a deductible loss is unreasonable arbitrary capricious and completely unworkable for savers dependent upon ira sep income for their retirement while petitioner may not agree with the way the law is written and may have reasons that he believes support changing the law we cannot do that for him tax policy is within congress’ purview not within this court’s we decide cases on the basis of the law enacted by congress rather than a taxpayer’s policy arguments as to how the law should have been written transactions occurring within the ira do not result in taxable events which are reported on the holder’s individual_income_tax_return an ira is a tax-exempt_entity not a passthrough_entity sec_408 the law is clear that distributions from and payments out of an ira trigger income_tax consequences for the payee or distributee sec_408 in petitioner received distributions totaling dollar_figure that he properly reported on his return he may not use losses realized within the ira during that year to offset his income we hold that respondent correctly disallowed the deduction for the losses for atlas and crosstex that petitioner claimed on his form_1040 ii petitioner is liable for the sec_6662 penalty a accuracy-related_penalty is imposed on any portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence is defined to include any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 the statute defines disregard to include any careless reckless or intentional disregard id an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty sec_7491 116_tc_438 once the commissioner has met this burden the taxpayer must come forward with sufficient evidence to persuade this court that his determination was incorrect petitioner claimed a deduction for nearly dollar_figure in losses on his return petitioner as discussed above advances tax policy arguments to justify the deduction positions taken on a return must be supported by the law and or regulations not tax policy arguments petitioner also claims that the positions taken on his return were supported by internal_revenue_service guidance as to how partners should report items reported on a schedule_k-1 a seasoned attorney would not have taken the position petitioner took on his return petitioner’s return should have shown that dollar_figure in tax was due petitioner’s understatement of income_tax for is equal to the deficiency of dollar_figure which exceeds the greater of dollar_figure or dollar_figure which is of the amount that should have been shown on the return accordingly petitioner’s understatement of income_tax was substantial respondent has met his burden of production and shown that it is appropriate to impose the sec_6662 and b penalty and petitioner has failed to persuade us otherwise we hold that the accuracy-related_penalty applies to petitioner’s underpayment_of_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit decision will be entered for respondent
